DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Worrell (US 2014/0364852) in view of Timm (US 2012/0022524), Poorten (US 2015/0351857) and Peer (US 6,238,384).
Regarding claim 1-3 and 5-10, Worrell discloses an instrument (fig. 6) that includes an articulatable shaft (230, see joint 236) connected between a housing (220) and an end effector with jaws (240). The instrument further includes a displaceable button ([0055]) which controls the output of a motor (132) to various drivers (the intervening force transmission elements) which control respective functions of the instrument (specifically jaw opening/closing, shaft articulation and shaft rotation, [0056])/ Worrell also discloses a controller for controlling the motor based on the button ([0055]). Worrell does not disclose the controller controls the motor on the basis of button displacement or any of the details of motor smoothing. Regarding button displacement attached to motor velocity, this is a common feature of motor-powered devices. Timm, for example, discloses a forceps device which uses a motor controlled by a button, where the displacement of the button increases the velocity of the motor ([0110]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the instrument of Worrell as taught by Timm to allow a user to control the speed of the motor by actuating a button. Regarding the motor smoothing features, tremors from an operator producing undesirable results in medical procedures is a recognized problem. Poorten discloses a medical robotic system and teaches various parameters can be used to mediate between operator input and system output to “improve quality and safety of the operation,” such as for example by eliminating tremors by users ([0062]). This is understood to be a general teaching that a person of ordinary skill in the art would recognize the benefits of eliminating tremors from influencing the operation of an instrument (i.e. smoothing), including the button-operated instrument of Worrell. However, Poorten does not disclose the details of how these tremors are eliminated. Peer discloses an instrument which teaches that values related to acceleration, frequency, direction and amplitude of user created displacement can be used to smooth the instrument motion (col. 1 lines 34-43), where whatever values differentiates between intentional and unintentional motion can be considered thresholds (col. 2 lines 44-53). It is further noted that Peer discloses that the thresholds which differentiate desirable from undesirable movement can be adjusted automatically (col. 1 lines 44-53), which is understood to be a teaching of adjusting thresholds based on the sensed values. Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to provide the instrument of Worrell-Timm with tremor-reducing features as taught by Poorten and Peer, including smoothing an output of the device based on one or more (automatically adjustable) threshold values indicative of a tremor in the input. This includes but is not limited to smoothing the output of a motor based on characteristics of a motor-operating button, including smoothing the same parameters that are measured as indicative of tremors: acceleration, frequency, direction and amplitude. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell, Timm, Poorten and Peer, further in view of Bales (US 2012/0078278).
Regarding claim 4, while Worrell-Timm-Poorten-Peer discloses that the device may include a transducer for ultrasonic energy ([0061] of Worrell), it does not teach any particular details of the embodiment or that that the second driver is configured to apply torque to the transducer. However, the use of modular components is well known in the electrosurgical arts. Bales discloses a modular ultrasonic battery powered forceps device (fig. 45) and teaches that the transducer is screwed to a waveguide with a specific amount of torque ([0416]). It would appear that the screwing is accomplished manually, but automation of a manual process is an obvious modification (MPEP 2144.04(III)). Therefore, at the time of the application, it would have been obvious to one of ordinary skill in the art to modify the instrument of Worrell-Timm-Poorten-Peer to have modular components such as those taught by Bales, and to use the motor and controller, in conjunction with a particular driver, to ensure that a specific torque is applied between the transducer and the waveguide to ensure and safe and effective connection between them as taught by Bales to produce the predictable result of a modular ultrasonic forceps device.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794